Boyce, J.
The court are of the opinion that the applicants for a renewal of a wholesale dealer’s intoxicating liquor license are not engaged in the business of keeping a “saloon” or “barroom” within contemplation of any law of this state, or rule of this court; and yet we are constrained to think that it is against the spirit of the child labor law, and a former decision by this court, for a minor to be employed to work in the place of business of the applicants, or in connection with their business of compounding, rectifying and selling intoxicating liquors. And we now caution against the employment of minors for such purpose. A willful disregard of this caution would hereafter be sufficient reason for 'the refusal of a license.
The motion prevails, and the license will be granted. .